Interim Decision #2090

MATTER OF VILLANUEVA
In Visa Petition Proceedings
A-14636531
Decided by Deputy Associate Commissioner August 24, 1971
A medical record librarian who has a 4-year baccalaureate degree with
major study in medical record science from an accredited college or university in the United States or such a degree from a foreign college or
university which has been evaluated as its equivalent by the United States
Office of Education, or who has successfully completed post-baccalaureate
study in an accredited program in medical record science in the United
States or has successfully completed such study abroad which has been
evaluated as its equivalent by the United States Office of Education, is a
member of the professions within the purview of section 101 (a) (32) of the
Immigration and Nationality Act,' as amended, and is eligible for preference classification under section 203 (a) (3) of the Act, as amended.
[Matter of Ancheta, 12 I. & N. Dec. 785, overruled.]
ON BEHALF OF APPELLANT: Arthur D. Cohen, Esquire
840 North Broadway, Suite 200
Los Angeles, California 90012

The Regional Commissioner has approved this petition filed to
accord the petitioner-beneficiary preference classification as a
medical record librarian under section 203 (a) (3) of the Immigration and Nationality Act, as amended. However, he has certified
the case to me for final decision because of a contrary holding in
Matter of Ancheta, 12 I. & N. Dec. 785 (1968) , with regard to
this occupation.
The petitioner-beneficiary, a 31-year-old native and citizen of
the Philippines, graduated on March 13, 1960 from Philippine
Union College, Manila, Philippines with the degree of Bachelor of
Secretarial Science. She was thereafter employed as a medical
secretary for the medical staff of a sanitarium and hospital in
Bangkok, Thailand from June 1960 to June 1964 and as a medical
secretary for a hospital in Canada from August 1964 to August
1966.
In 1966 she was admitted to the United States as a student and

733

Interim Decision #2090
graduated from Loma Linda University, School of Health Related
Professions, Loma Linda, California on June 2, 1968 with the degree of Bachelor of Science in Medical Record Administration. In
December 1968 she passed the examination of the American Association of Medical Record Librarians (now the American Medical Record Association) and was certified as a Registered Record
Librarian.
Since graduation from Loma Linda University in 1968, she has
been employed as a record librarian for the White Memorial Medical Center Surgical Group in Los Angeles. A labor certification,
pursuant to section 212(a) (14) of the Act, was issued by the Department of Labor on June 10, 1969 for the occupation of medical
record librarian, which is still valid.
That she is a qualified medical record librarian is conceded and
is not in issue in this case. Rather, the issue is whether or not the
occupation of medical record librarian requires the high standard
of specialized academic training and excellence, with a minimum
of a baccalaureate degree or its equivalent, to be recognized as a
profession. The prior holding in Matter of Ancheta, supra, was
that it did not; hence, persons in that occupation were not entitled to classification as members of the professions under section
203 (a) (3) of the Act.
That decision was made three years ago at which time, although college And university level courses were available in that
field, admission to that occupation only required completion of
two years of college or university study followed by a one-year
hospital training program of specialized study in medical record
science. Upon completion, an appropriate certificate was issued.
The evidence of record now shows that at that time the educational requirements for medical record librarians were in the
process of evolution because of, as in the case of some other occupations in the field of medicine and medical services, the ever-increasing need for more sophisticated and specialized expertise.
In that regard, evidence has been presented in the form of a
letter dated October 2, 1970 from the Executive Director of the
American Medical Record Association together with a copy of the
"Essentials of an Acceptable School of Medical Record Librarians." The introduction portion of the latter document reads in
pertinent part as follows:
The Council on Medical Education of the American Medical Association in
collaboration with the Committee on Education and Registration of the
American Association of Medical Record Librarians establishes standards
for medical record science education, surveys and accredits education programs for students in medical record science. * * *

734

Interim Decision #2090
A medical record librarian should provide direction and leadership in the
gathering and utilization of the scientific and social information relating to
health care to the end that this information may have meaning at all levels
of patient care. In order to achieve this, an educational program should include training and experience in medical record science and emphasize importance of dedication to continuing study of the medical record field, of the
development of individual abilities for independent action, and of conscious
knowledge of the ethics of health care. • • •

The document thereafter discusses the organization, faculty,
curriculum and educational program requirements. The educational program is set out as follows:
Medical Record Librarian education should be at the baccalaureate level
either incorporated into a four-year program leading to a baccalaureate degree, or in a program of post-baccalaureate study. The admission requirement to a one-year hospital based school, not affiliated with a college for
purposes of a degree, shall be a baccalaureate degree.

The letter from the Executive Director of the American Medical Record Association states that these essentials, including the
educational program set forth above, were first approved by his
Association's House of Delegates in 1966; then approved by the
Council of Medical Education of the American Medical Association and their House of Delegates in December 1967. (That council of the American Medical Association is the accrediting authority for educational programs for medical record librarians and
the American Medical Record Association is recognized as the
qualifying body for registry of individual medical record librarians.) All the medical record training programs were then given
until October 1, 1970 to bring their educational programs in to
conformity with those essentials and finally, as of October 2,
1970, all accredited schools for medical record librarians were
brought to the baccalaureate level or above. Parenthetically, the
record also shows that there are programs of study for medical
record technicians, as distinguished from librarians, but those
programs have much lower scholastic requirements and a narrower scope of study and it would appear that such technicians
would perform the less demanding record work of the nature described in Matter of Ancheta, supra.
It is clear from the comments of the Council on Education for
the American Medical Association, previously quoted, that the regard in which the medical record librarian is held has materially
heightened in recent years. Also, in proportion thereto, there
have been material and substantial changes in the requirements
for qualification and registry in that field. Specifically, since October 1970 the accrediting and registration bodies in the field of

735

nterim Decision #2090
nedical record librarians require that all medical record librarian
ducational programs be at the baccalaureate level either incorpo• ted in an accredited four-year program leading to a baccalau• ate degree or in an accredited program of post-baccalaureate
,tudy.
It is concluded therefore that a medical record librarian who
has a four-year baccalaureate degree with major study in medical
record science from an accredited college or university in the
United States or such a degree from a foreign college or university which is evaluated as its equivalent by the United States
Office of Education; or who successfully completed post-baccalaureate study in an accredited program in medical record science in
the United States or such study successfully completed abroad
which has been evaluated as its equivalent by the United States
Office of Education, may be regarded as a member of the professions as that term is used in section 203(a) (3) of the Immigration and Nationality Act, as amended. Matter of Ancheta, supra,
is overruled.
The petitioner-beneficiary has successfully completed a postbaccalaureate program in the field of medical record science at an
accredited American university. She, therefore, meets the educational requirements for professional classification as a medical
record librarian and her petition was properly approved.
ORDER: It is ordered that the decision and order of the Regional Commissioner directing approval of the visa petition to
classify the status of Jeannette M. Villanueva under section
203 (a) (3) of the Immigration and Nationality Act, as amended,
be, and hereby is, affirmed.

736

